MURDOCK, Justice
(concurring specially).
I concur in the main opinion’s affirmance of the judgment in favor of R. Warehousing and Port Services, Inc., including that portion of the main opinion holding that the evidence was sufficient to submit to the jury the defense asserted by R. Warehousing based on the so-called “loaned-servant doctrine.” In so doing, however, I do not mean to imply, and I do not read the main opinion as implying, that, if such a defense was not available, Alabama law would recognize a cause of action in tort and outside the restrictions on recovery prescribed by our workers’ compensation statutes against R. Warehousing under the circumstances presented in this case.